DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11397920. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘920 anticipates the instant application claims.

Instant Application
Patent No. 11397920
Claim 10 (and similarly claims 18 and 26)
A computer-implemented method for controlling a collaboration platform, the method comprising: 





receiving, from a first user, a read receipt request for an information segment posted in a thread, wherein the read receipt request comprises a tag identifying a second user; 







sending a notification to the second user; 



receiving an acknowledgment message indicating the second user has read the notification; 






aggregating metadata with regard to the read receipt request and the acknowledgment message to generate aggregated metadata; and 


causing to display the aggregated metadata to the first user.
Claim 1 (and similarly claims 10 and 19)
A computer-implemented method for controlling a collaboration platform which allows a number of users in a predetermined user group to communicate with posts being collected and displayed as information segments in a thread, the method comprising: 

receiving, from a first user in the predetermined user group, a read receipt request for an information segment of the information segments in the thread, wherein the read receipt request is added to the information segment by the first user and comprises a tag identifying a second user from whom the first user requests a read receipt; 


sending a notification to the second user, wherein the notification comprises the information segment; 

r

receiving an acknowledgment message indicating the second user has read the notification containing the information segment; 

in response to receiving the acknowledgement message, assigning the read receipt request to the information segment; 

aggregating metadata with regard to the read receipt request and the acknowledgment message from the second user to generate aggregated metadata; and 

causing to display the aggregated metadata to the first user in a workflow-based view in response to selection of the read receipt request added to the information segment by the first user.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 (and similarly claim 22) recite the limitation “wherein the information segment comprises individual information segments from multiple information segments” in lines 1-3. The instant application specification details that an information segment is a specific post/information segment. (Page 8, lines 19-30) The examiner is unable to find in the instant application specification where the information segment comprises individual information segments since it is itself an individual information segment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 18-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Langholz (U.S. Patent Publication 2015/0271120), hereinafter Langholz, in view of Lee et al. (U.S. Patent Publication 2011/0252105), hereinafter Lee.
Regarding claim 10, Langholz shows
A computer-implemented method for controlling a collaboration platform, the method comprising: (Fig. 8; [0124]; Fig. 2, 106; i.e. A method performed by a communication server with network application using processor, memory and instructions to perform the method.)
receiving, from a first user, (i.e. sender of message in message thread) a  (i.e. message) posted in a thread, 
sending a notification (i.e. message) to the second user; (i.e. recipient) ([0045])
receiving an acknowledgment message (i.e. push notification that the recipient has accessed the message) indicating the second user has read the notification; ([0037]; [0038]; [0047]; i.e. The status tracker of the network application receives an indication/push notification that the recipient has accessed the message.)
aggregating metadata (i.e. status data/message data of the message) with regard to the  (i.e. time stamps of when recipients accessed the message) and ([0049]; i.e. The message facilitator of the network application stores/aggregates status data of the message.)
causing to display the aggregated metadata (i.e. status data of time stamps when recipients accessed the message) to the first user.  (Fig. 3D; [0060]; [0062], lines 1-8) 
However, Langholz fails to show
receiving, from a first user, a read receipt request for an information segment posted in a thread, wherein the read receipt request comprises a tag identifying a second user;
aggregating metadata with regard to the read receipt request and the acknowledgment message from the second user to generate aggregated metadata;
Lee shows
receiving, from a first user (i.e. sender), a read receipt request for an information segment (i.e. message) posted in a thread, wherein the read receipt request comprises a tag (Fig. 3, 300; i.e. disposition-notification header field/“imdn.disposition-notification: read; target=im.bob@example.com”) identifying a second user (i.e. recipient bob); ([0023]; [0035-0036]; i.e. The IM server receives a message from the sender in the group conversation with a request for a read report for designated members of the group.) 
aggregating metadata (i.e. report data) with regard to the read receipt request and the acknowledgment message ([0043]; i.e. read report) to generate aggregated metadata; ([0045]; i.e. The IM server aggregates report data to send to the sender.)
Lee and Langholz are considered analogous art because they involve providing read status indicators in group messaging. Langholz shows that a message sender may receive read indicators for group members in the messaging thread. Lee shows that the sender may specifically request only read receipts for selected group members. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langholz to incorporate the teachings of Lee wherein receiving, from a first user, a read receipt request for an information segment posted in a thread, wherein the read receipt request comprises a tag identifying a second user and aggregating metadata with regard to the read receipt request and the acknowledgment message from the second user to generate aggregated metadata.  Doing so provides for less network load. (Lee: [0009])

Regarding claim 11, Langholz in view of Lee shows all of the features with respect to claim 10 as outlined above. Langholz in view of Lee further shows 
The method of claim 10, wherein all users have access to the aggregated metadata.  (Langholz: [0059]; Fig. 3A, 320/318a/318c; i.e. All group members receive status data of the message, not just the sender.)  

Regarding claim 12, Langholz in view of Lee shows all of the features with respect to claim 10 as outlined above. Langholz in view of Lee further shows 
The method of claim 10, wherein the method further comprises: 
generating a status instance (i.e. status indicator) for the second user, (Langholz: [0048]; [0059]; i.e. status indicators are generated/provided for all messages to any/all participants) and wherein the aggregated metadata (i.e. status data/message data stored in message database) comprises: 
an indication (i.e. message data) of the information segment; (Langholz: [0049])
a first timestamp information relating to a posting time of the information segment by the first user; (Langholz: [0049]; i.e. when and who sent the message)
a user information with regard to the first user; and (Langholz: [0049]; i.e. who sent the message)
a second timestamp information relating to a receipt time of the information segment by the second user (Langholz: [0049]; i.e. when the message was delivered) and a generation time of a read receipt. (Langholz: [0049]; i.e. when the message was accessed)

 Regarding claim 13, Langholz in view of Lee shows all of the features with respect to claim 12 as outlined above. Langholz in view of Lee further shows 
The method of claim 12, wherein the method further comprises: 
creating timestamp statistics (Langholz: Fig. 3E and 3F, 318/320; i.e. when the last participant accessed the message/if all participants have accessed the message) based on statistical data (i.e. when and which participants have accessed the message after posting time/first timestamp information of the message) for the first timestamp information and the second timestamp information; (Langholz: [0067-0068])
monitoring the timestamp statistics; and (Langholz: [0068]; [0081]; i.e. the information line is updated by monitoring if all participants have accessed the message)
updating the timestamp statistics. (Langholz: [0069]; i.e. when and which participants have accessed the messages is updated as the status changes) 

Regarding claim 14, Langholz in view of Lee shows all of the features with respect to claim 10 as outlined above. Langholz in view of Lee further shows
The method of claim 10, wherein the information segment comprises individual information segments from multiple information segments, and wherein a workflow-based view comprises a sequence of the individual information segments from the information segments in chronological order within the thread of a selected session.  (Langholz: [0051-0052]; Fig. 3A)

Regarding claim 15, Langholz in view of Lee shows all of the features with respect to claim 14 as outlined above. Langholz in view of Lee further shows 
The method of claim 14, wherein, in the workflow-based view, the information about whether the second user has read the information segment is displayed by visual modification (i.e. decreasing the size) of the tag (i.e. name or initials) identifying the second user.  (Langholz: [0062])

Regarding claim 16, Langholz in view of Lee shows all of the features with respect to claim 15 as outlined above. Langholz in view of Lee further shows 
The method of claim 15, wherein the visual modification comprises underlining or colored highlighting (i.e. changing the color of read messages) of the information segment. (Langholz: [0098])  

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Regarding claim 19, this medium claim comprises limitations substantially the same as those detailed in claim 11 above and is accordingly rejected on the same basis.

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 12 above and is accordingly rejected on the same basis.

Regarding claim 21, this medium claim comprises limitations substantially the same as those detailed in claim 13 above and is accordingly rejected on the same basis.

Regarding claim 22, this medium claim comprises limitations substantially the same as those detailed in claim 14 above and is accordingly rejected on the same basis.

Regarding claim 23, this medium claim comprises limitations substantially the same as those detailed in claim 15 above and is accordingly rejected on the same basis.

Regarding claim 24, this medium claim comprises limitations substantially the same as those detailed in claim 16 above and is accordingly rejected on the same basis.

Regarding claim 26, this system claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Regarding claim 27, this system claim comprises limitations substantially the same as those detailed in claim 11 above and is accordingly rejected on the same basis.

Regarding claim 28, this system claim comprises limitations substantially the same as those detailed in claim 12 above and is accordingly rejected on the same basis.

Regarding claim 29, this system claim comprises limitations substantially the same as those detailed in claim 13 above and is accordingly rejected on the same basis.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langholz in view of Lee as applied above, and further in view of Zhang et al. (U.S. Patent Publication 2018/0331996), hereinafter Zhang. 
Regarding claim 17, Langholz in view of Lee shows all of the features with respect to claim 10 as outlined above. Langholz in view of Lee further shows
The method of claim 10, further comprising: 
creating a list of users having a pre-selected range of response times (i.e. responded within a predetermined time period) with regard to accessing the notification.  (Lee: [0045]; i.e. The list of users exists in the single report of the combined reports of each member who has posted a read delivery report within a predetermined time period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langholz to incorporate the teachings of Lee wherein creating a list of users having a pre-selected range of response times with regard to accessing the notification in order to make the sender aware of recipients that have responded in a desired period of time.
However, Langholz in view of Lee fails to show
creating a list of users who did not respond to the notification 
Zhang shows
creating a list of users who did not respond to the notification (Fig. 3B; [0066])
Zhang and Langholz in view of Lee are considered analogous art because they involve providing read receipts for messages. Langholz in view of Lee shows that the sender may be given a list of recipients who have read a message by responding to a read notification request. Zhang shows that the sender may also be provided a list of recipients who did not respond. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langholz in view of Lee to incorporate the teachings of Zhang wherein creating a list of users who did not respond to a read notification request. Doing so provides that the sender may be made aware of recipients that need to be reminded to read the message.

Regarding claim 25, this medium claim comprises limitations substantially the same as those detailed in claim 17 above and is accordingly rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henderson et al. (U.S. Patent NO. 9,990,108) – Indicating on display users who have red the latest post in a chat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451